Citation Nr: 0502169	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  97-22 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
hypertension with angina, cardiomyopathy, from February 12, 
1997, to January 12, 1998.

2.  Entitlement to rating in excess of 30 percent for 
cardiomyopathy with angina from January 12, 1998, to June 7, 
2004.

3.  Entitlement to rating in excess of 60 percent for 
cardiomyopathy with angina from June 7, 2004.

4.  Entitlement to a rating in excess of 10 percent for 
hypertension from January 12, 1998.

5.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran reportedly had over 18 years of active duty 
ending in June 1967, and subsequent service with the reserves 
ending in November 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 1997 and October 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

In January 2000, the Board denied the issues of entitlement 
to an increased rating for hypertension with angina and 
cardiomyopathy, and entitlement to a TDIU.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a January 29, 2001, Order, 
the Court vacated the January 2000 Board decision and 
remanded the case to the Board for additional action pursuant 
to a January 2001 Joint Motion for Remand and to Stay Further 
proceedings (Joint Motion).  In September 2001, the Board 
remanded the case to the RO.

In a January 2003 Board decision, the Board again denied an 
increased rating for hypertension with angina and 
cardiomyopathy.  At that time, the Board remanded the issues 
of increased ratings for bilateral hearing loss and tinnitus 
to the RO for the issuance of a statement of the case 
pursuant to 38 C.F.R. § 19.9.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  The Board deferred the issue of a TDIU.  
The veteran appealed the Board's January 2003 decision with 
respect to his cardiovascular disability claim to the Court.  
In a May 2003 Order, the Court vacated that part of the 
January 2003 decision denying an increased rating for 
hypertension with angina and cardiomyopathy and remanded the 
case to the Board consistent with a May 2003 Joint Motion for 
Partial Remand.  

In regard to the issues of increased ratings for hearing loss 
and tinnitus, the RO issued the veteran a statement of the 
case in May 2003, and the veteran perfected an appeal by 
filing a substantive appeal that same month.  Accordingly, 
these issues are also currently in appellate status.

In February 2004, the Board remanded the issues on appeal to 
the RO for further development.  

In June 2004, the RO granted the veteran's claim for a TDIU.  
Since this is considered a full grant of the benefits sought 
with respect to this issue, the issue is no longer in 
appellate status.  Also in June 2004, the RO assigned the 
veteran a 60 percent rating for his service-connected 
cardiomyopathy with angina effective June 7, 2004, and 
assigned a separate 10 percent rating for his hypertension, 
effective from January 12, 1998.  Accordingly, the issue of 
an increased rating for hypertension with angina and 
cardiomyopathy has been recharacterized in accordance with 
the June 2004 rating decision as is reflected on the title 
page of this decision.  


FINDINGS OF FACT

1.  From the February 12, 1997, date of claim to January 12, 
1998, the veteran's hypertension with angina, cardiomyopathy, 
was not manifested by a typical history of acute coronary 
occlusion or thrombosis, or with a history of substantiated 
repeated angina attacks, preclusion of more than light manual 
labor; nor did it result in diastolic pressure predominantly 
120 or more and moderately severe symptoms.

2.  From January 12, 1998, to June 7, 2004, the veteran's 
cardiomyopathy with angina was manifested by a maximum 
workload of 7 metabolic equivalents (METs) and did not result 
in congestive heart failure or left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.

3.  From June 7, 2004, the veteran's cardiomyopathy with 
angina has resulted in a workload of 4.5 metabolic 
equivalents (METs) and no less; it does not result in left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

4.  From January 12, 1998, the veteran's hypertension was not 
productive of diastolic pressure predominantly 110 or more; 
or systolic pressure predominantly 200 or more.

5.  The veteran has had bilateral hearing loss manifested by 
no greater than level IV hearing acuity in the right ear and 
level VI hearing acuity in the left ear.

6.  The veteran's service-connected tinnitus has been 
constant.


CONCLUSIONS OF LAW

1.  From the February 1997 date of claim to January 12, 1998, 
the criteria for a rating in excess of 30 percent for the 
veteran's service-connected hypertension with angina, 
cardiomyopathy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7101 
(1997).

2.  From January 12, 1998, to June 7, 2004, the criteria for 
a rating in excess of 30 percent for cardiomyopathy with 
angina have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2004).

3.  From June 7, 2004, the criteria for a rating in excess of 
60 percent for cardiomyopathy with angina have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2004).

4.  From January 12, 1998, the criteria for a rating in 
excess of 10 percent for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).

5.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.85-4.87, Diagnostic 
Code 6100 (2004).

6.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the April 1997 denial (of an increased rating for 
hypertension with angina and cardiomyopathy) preceded the 
enactment of the VCAA.  Thereafter, the RO did furnish VCAA 
notice to the veteran regarding the issues on appeal in 
October 2001.  Because VCAA notice in this case was not 
provided to the appellant prior to the April 1997 RO decision 
on appeal, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in October 2001, November 2001 and 
April 2004, as well as the June 1997 and February 2003 
statements of the case, and June 2004 and July 2004, 
supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the October 2001, November 2001 and 
April 2004 letters, VA informed the appellant that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  VA also informed 
the veteran that he could send copies of any relevant 
evidence that he had directly to VA.  Thus, the Board finds 
that VA's duty to notify has been fulfilled and any defect in 
the timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a hearing.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

A.  Cardiovascular Disability

In March 1997, the veteran underwent a VA examination and 
complained of atypical chest pains lasting approximately two 
to three minutes unassociated with anxiety, stress, exertion, 
or shortness of breath.  He said the pains tended to make him 
"dizzy."  He denied ever having a known acute myocardial 
infarction.  Blood pressure readings were 145/76, 155/75 and 
144/86.  Although the veteran complained of being able to 
walk only two blocks, the examiner observed that there was no 
evidence of ischemic peripheral vascular disease or any 
symptoms of congestive heart failure.  Cardiovascular 
examination revealed no abnormality.  The precordium was 
quiet with normal sinus rhythm.  No murmurs were heard and 
heart sounds were normal.  The examiner's impression was 
hypertension, under treatment, as well as previous diagnosis 
of caridomyopathy and angina pectoris with atypical chest 
pains.  The atypical chest pains were not noted to be 
associated with palpitations or shortness of breath.  A chest 
x-ray revealed evidence of old granulomatous disease and no 
evidence of active cardiopulmonary disease.

An echocardiographic report dated in December 1997 reveals 
findings consistent with hypertensive heart disease.

Results of an exercise tolerance test performed in August 
1998 produced a maximum of 4 METS.  However, the examination 
had to be stopped as a result of leg fatigue and was deemed 
inadequate.  His maximum blood pressure reading at that time 
was 218/63.  Thereafter, in a September 1998 VA examination, 
the veteran underwent electrocardiogram (ECG), echocardiogram 
(ECHO), and exercise Thallium test (ETT).  Blood pressure 
readings were 214/74 and 158/99.  The ECG revealed no 
ventricular hypertrophy and no atrial abnormality.  The 
echocardiogram showed normal left ventricular function, 
inferior hypokinesia, mild left ventricular (LV) hypertrophy, 
and mild aortic regurgitation.  The exercise Thallium test 
noted an exercise time of 7 minutes, maximal heart rate of 
139 beats per minute (90% predicted), and mild reversible 
defect in posterolateral wall at basal region.  Maximum METS 
was 7.  The examiner indicated that the veteran had no 
congestive heart failure and rendered impressions of 
essential hypertensive disease with LV hypertrophy and 
coronary artery disease and angina pectoris (Class II 
Canadian Cardiovascular Society).  The examiner, who 
apparently produced two reports, indicated in one report that 
the disability secondary to cardiovascular disease was 
moderate and in another report that the veteran's activity 
was only mildly compromised by angina.

A November 1998 report of social work assessment reflects 
that the veteran last worked as a car salesman and that he 
left that employment in response to lower extremity pain and 
fatigue.  The veteran's complaints included impaired hearing, 
pain in his low back and legs, and chest pain three times a 
week that resolved on its own.  The examiner indicated that 
although the symptoms the veteran described might cause him 
discomfort, he appeared able to function very well on his 
own.  According to the examiner, the most recent cardiac 
examination revealed mild compromise as a result of angina, 
and the veteran's hypertension was well controlled with 
medication.  

VA outpatient treatment records dated from 1999 to 2002 
include a report of echocardiogram dated in October 1999.  
This report shows global right and left ventricular function 
as normal.  Findings were consistent with degenerative 
valvular disease.  These records also reflect the veteran's 
complaints of dizziness with rapid postural changes, and show 
shortness of breath and dyspnea with moderate and heavy 
exertion.  An April 2000 record reflects a blood pressure 
reading of 148/84, and an October 2000 record shows a blood 
pressure reading of 120/70.   Additional blood pressure 
readings of 142/80, 120/74 and 132/80 are noted on records 
dated in April 2001, September 2001, and November 2001, 
respectively.  

A June 2002 VA examination report indicates that the veteran 
was diagnosed as having heart disease approximately five 
years earlier, and did not know if he was getting better, 
worse, or stable in relation to his heart disease since his 
last rating examination.  Blood pressure readings were 
137/75, 123/72 and 144/82.  The report also reflects the 
veteran's reported symptoms of on and off chest pain that was 
sharp in nature with associated shortness of breath.  The 
veteran reported that the intensity of pain lasted two to 
three minutes after taking a nitroglycerin tablet, which he 
indicated was effective in relieving his symptoms of chest 
pain and shortness of breath.  The veteran reported that he 
experienced these symptoms approximately once a month and 
they were precipitated by emotional stress.  The examiner 
remarked that examination of the veteran's heart revealed 
METs of 5.40 and normal left ventricular ejection fraction.  
The examiner further noted that the veteran reported an 
average onset of chest pain once a month lasting 2 to 3 
minutes after taking nitroglycerin.  The examiner commented 
that, after reviewing the veteran's past cardiac workup in 
the late 90's, his METs ranged from 4 to 7 with normal 
ventricular function and there was evidence of hypertensive 
heart disease, cardiomegaly, and valvular heart disease.  

An ECHO dated in July 2002 shows global right and left 
ventricular function normal and contains findings consistent 
with hypertensive heart disease with mild pulmonary 
hypertension, Type I diastolic dysfunction.  A July 2002 
exercise tolerance test shows maximum METs of 5.40.  The 
impression with respect to this test was suboptimal because 
the test had to be stopped due to leg discomfort.  

The veteran reported during an August 2002 VA social work 
reassessment that his shortness of breath had increased and 
had caused him to be quite fatigued all the time.

A transthoracic ECHO was performed at Brooke Army Medical 
Center in August 2003 revealing left ventricular systolic 
dysfunction at the lower limits of normal.  Left ventricular 
ejection fraction was estimated in the range of 50 to 55%.  
The study was noted to be inadequate for the evaluation of 
left ventricular regional wall motion.  Doppler 
interpretations revealed features consistent with mild 
diastolic dysfunction.  

Private medical records show that the veteran underwent an 
ECHO in October 2003 to assess left ventricular function and 
follow longitudinally the veteran with clinical evidence of 
mitral insufficiency, peripheral vascular disease, and 
exertional shortness of breath.  Findings showed intact left 
ventricular systolic function and an ejection fraction of 66 
percent.  

The veteran was hospitalized in October 2003 and underwent 
left heart catherization, selective coronary angiography, 
left ventriculography, abdominal angiography, and bilateral 
carotid and cerebral angiography.  Findings included LV 
pressure 126/6 and an ejection fraction in the range of 65-70 
percent by visual inspection.  The discharge summary reflects 
diagnoses of mild obstructive atherosclerosis of the right 
internal carotid artery, exertional shortness of breath, mild 
aortic valve stenosis, hypertensive cardiovascular disease, 
hyperlipidemia and mild coronary artery disease.

The veteran complained during a June 2004 VA cardiovascular 
examination of occasional pain with exertion and shortness of 
breath after walking one to two blocks on level ground.  He 
said he also had paroxysmal nocturnal dysnpnea approximately 
one to two times per month.  He complained of edema for about 
six months.  An ECG revealed normal sinus rhythm with 
borderline left axis deviation.  A stress treadmill was 
performed and stopped mainly due to claudication at less than 
3 minutes with no ECG changes and 4.5 METs.  An ECHO was also 
performed revealing normal LV systolic function with an 
ejection fracture of 60%, 1 diastolic dysfunction, dilated 
left atrium at 5 centimeters and mild-moderate mitral 
regurgitation.  There was aortic valve sclerosis with mild 
regurgitation.  The veteran was assessed as having moderate-
severe symptoms of congestive heart failure.  His objective 
test data, including the mild-moderate mitral regurgitation 
on echo with 2+ peripheral edema on exam, suggested at least 
moderate heart failure likely due to both longstanding 
hypertension and progressive valvular heart disease.  The 
examiner went on to note that the veteran's ejection fraction 
may be an over estimate due to the mitral regurgitation.  He 
suggested intensification of the veteran's blood pressure 
control with use of afterload reducing agents and antibiotic 
prophylaxis for procedures due to his valve disease.  His 
paroxysmal nocturnal dyspena was of concern and warranted 
follow-up in the cardiology clinic.  The findings were also 
suggestive of early peripheral vascular disease.

The veteran is currently assigned a 60 percent rating for his 
service-connected hypertension with angina and cardiomyopathy 
effective June 7, 2004.  Prior to June 7, 2004, he was 
assigned a 30 percent rating.  

During the pendency of this appeal, VA amended the schedular 
criteria for evaluating cardiovascular disabilities, 
effective January 12, 1998.  The rating formula for 
arteriosclerotic heart disease (coronary artery disease) 
under the new rating criteria (Diagnostic Code 7005) 
incorporates objective measurements of the level of physical 
activity, expressed numerically in METs, at which cardiac 
symptoms develop.  Met (one metabolic equivalent) is the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  See 38 C.F.R. § 4.104, Note 2.  METs are 
measured by means of a treadmill test, if possible.  Id.

Under the new criteria (from January 12, 1998), a 30 percent 
rating is warranted with documented coronary artery disease 
resulting in a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there is more than one episode of acute congestive 
heart failure in the past year; or where a workload of 
greater than 3 METS but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  In this regard, the Board 
notes that the Court has held that Diagnostic Codes 7005 and 
7007 do not require, in order for a claimant to receive a 60 
percent rating based on left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent, a separate showing of 
left ventricular dysfunction in addition to an ejection 
fraction of 30 to 50 percent.  Otero-Castro v. Principi, 16 
Vet. App. 375, 382 (2002).  A 100 percent rating requires 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2004).

Under the old criteria (prior to January 12, 1998), a 30 
percent rating was warranted for arteriosclerotic heart 
disease after six months following typical coronary occlusion 
or thrombosis, or with history of substantiated anginal 
attack, ordinary manual labor feasible.  A 60 percent rating 
was warranted following typical history of acute coronary 
occlusion or thrombosis, or with a history of substantiated 
repeated anginal attacks, more than light manual labor not 
feasible.  For a 100 percent rating, there must be 
arteriosclerotic heart disease during and for 6 months 
following active illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2004).

Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply unless Congress provides otherwise.  
Where, as here, the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  See also 
VAOPGPREC 3-2000.

As noted above, the RO initially rated hypertension with 
angina and cardiomyopathy as a single disability.  Effective 
January 12, 1998, the effective date of the amended 
regulations, it assigned separate evaluations for 
hypertension and for cardiomyopathy with angina.  Therefore, 
the Board must address the claim as separate issues 
concerning the ratings in effect before and after the 
amendment dates.

Rating in Excess of 30 Percent for Hypertension with Angina, 
Cardiomyopathy, from February 12, 1997, to January 12, 1998

The RO received the veteran's claim for an increased rating 
on February 12, 1997.  At that time and until January 12, 
1998, the RO characterized the veteran's cardiac disorder as 
hypertension with angina, cardiomyopathy, and evaluated it as 
30 percent disabling under Diagnostic Code (Code) 7005, 
arteriosclerotic heart disease. 38 C.F.R. § 4.104 (1997).  
The Board finds that for this period, the evidence does not 
approximate a higher than 30 percent rating under Code 7005.  

In this regard, there is no showing in pertinent medical 
records of acute coronary occlusion or thrombosis, or a 
history of substantiated repeated anginal attacks, more than 
light manual labor not feasible.  In this regard, the March 
1997 VA examiner observed that there was no evidence of 
ischemic peripheral vascular disease or any symptoms of 
congestive heart failure, and findings revealed no evidence 
of active cardiopulmonary disease.  Although the veteran 
complained of chest pains, these were noted to be atypical 
chest pains not associated with palpitations or shortness of 
breath.  The veteran denied ever having a known acute 
myocardial infarction.  Cardiovascular findings revealed that 
the precordium was quiet with normal sinus rhythm.  No 
murmurs were heard and heart sounds were normal.  ECHO 
findings in December 1997 showed normal global left and right 
ventricular function.  Findings from this examination simply 
do not satisfy the requirements for a higher than 30 percent 
rating, to 60 percent, under 38 C.F.R. § 4.101, Diagnostic 
Code 7005.

An alternative rating under the criteria for hypertensive 
vascular disease (hypertension) has been considered, but such 
criteria would not warrant any higher of an evaluation than a 
30 rating.  

The criteria in effect prior to January 12, 1998, for 
hypertensive vascular disease provided for a 10 percent 
rating for diastolic pressure predominantly 100 or more; a 20 
percent rating for diastolic pressure predominantly 110 or 
more with definite symptom; a 40 percent rating for diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms, and a 60 percent rating for diastolic pressure 
predominantly 130 or more and severe symptoms.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).  

The medical evidence fails to show diastolic blood pressure 
readings predominantly 120 or more and moderately severe 
symptoms.  In fact, readings from the March 1997 VA 
examination revealed readings of 145(systolic)/76 
(diastolic), 155/75 and 144/86.  The veteran was diagnosed 
has having hypertension under treatment.  In short, a higher 
than 30 percent rating for the veteran's hypertension with 
angina and cardiomyopathy under 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997), is not warranted.   

Rating in Excess of 30 Percent for Cardiomyopathy with Angina 
from 
January 12, 1998, to June 7, 2004

Under the new criteria of Code 7005, the evidence does not 
show that the veteran had more than one episode of acute 
congestive heart failure, nor did he have a workload of 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness or syncope.  Although an 
August 1998 ETT reflects a maximum of 4 METs, this test was 
found to be inadequate because the examination had to be 
stopped as a result of leg fatigue.  Thereafter, results of 
an ETT in September 1998 revealed a maximum of 7 Mets.  Also, 
an ECHO performed in September 1998 revealed normal left 
ventricular function.  A subsequent ETT in July 2002 showed 
maximum METs of 5.4, and a July 2002 ECHO showed normal 
global right and left ventricular function.  These findings 
clearly do not support the criteria for a 60 percent rating 
under Diagnostic Code 7005.

Regarding the ejection fraction criterion under Code 7005, 
the veteran's left ventricular ejection fracture was in the 
range of 50 to 55 percent during an ECHO performed at an Army 
medical center in August 2003.  ECHO findings also note that 
left ventricular systolic dysfunction was at the lower limits 
of normal.  ECHO findings in October 2003 showed intact left 
ventricular systolic function and an ejection fracture of 66 
percent.  The ejection fraction during the veteran's 
hospitalization in October 2003 was 65-70 percent.  These 
results simply do not support the criteria for a 60 percent 
rating for the period prior to June 7, 2004.  That is, they 
do not show an ejection fraction of 30 to 50 percent, 
regardless of left-ventricular dysfunction.  See Etero-Castro 
v. Principi, 16 Vet. App. at 382.

Rating in Excess of 60 percent for Cardiomyopathy with Angina 
From June 7, 2004

Findings from a VA examination performed on June 7, 2004, 
support the currently assigned 60 percent rating under the 
revised Code 7005 for the veteran's service-connected 
cardiovascular disability, but no higher.  This is based on a 
stress treadmill test performed at that time revealing 4.5 
METS.  Such a finding is consistent with the criterion under 
Code 7005 for a 60 percent rating requiring a workload 
greater than 3 METs but not greater than 5 Mets. 

Thus, the criteria for a 100 percent rating under revised 
Code 7005 have not been met.  That is, although the veteran 
was assessed as having moderate to severe symptoms of 
congestive heart failure, he was not found to have chronic 
congestive heart failure.  Moreover, he did not show a 
workload of 3 METs or less or left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  As 
previously noted, the veteran produced a workload of 4.5 METs 
during the June 2004 VA examination and had an ejection 
fraction of 60 percent.  

Rating in Excess of 10 percent for Hypertension from January, 
12, 1998

Effective January 12, 1998, the criteria for rating 
hypertensive vascular disease (hypertension) changed.  Under 
the new criteria, a 10 percent rating is warranted for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating requires diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  For a 40 percent rating, 
diastolic pressure must be predominantly 120 or more.  A 60 
percent rating requires diastolic pressure predominantly 130 
or more.

The criteria above does not support a higher than 10 rating 
for the veteran's hypertension from January 12, 1998.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).  This is 
based on the medical evidence which fails to show diastolic 
pressure readings predominantly 120 or more, or systolic 
pressure readings predominantly 200 or more.  In fact, the 
contrary is shown by the numerous blood pressure readings on 
file, including VA examination readings of 158/99 and 214/74 
in September 1998, and VA outpatient record readings of 
120/62 in April 2000, 120/70 in October 2000, 142/80 in April 
2001, 148/86 in September 2001, and 132/80 in November 2001.  
Also, a June 2002 VA examination report reflects readings of 
137/75, 123/72 and 144/82.  It is apparent that the veteran's 
diastolic pressures do not even approach 100, let alone 110.  
As for his systolic readings, while one of the above-noted 
readings reflects a reading over 200, the predominant 
readings are under 200.  Accordingly, a higher than 10 
percent rating for the veteran's hypertension under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2004), is not warranted.   

B.  Hearing Loss

The veteran is currently in receipt of a 20 percent rating 
for his service connected bilateral hearing loss.  
Evaluations of hearing loss range from noncompensable to 100 
percent and are based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second 
(Hertz) (Hz).  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  See 38 C.F.R. §§ 4.85-4.87 (2004).

The provisions of 38 C.F.R. § 4.86 were added to VA's rating 
schedule in June 1999 and address exceptional patterns of 
hearing loss as follows:  (a) When the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  (b) When the pure tone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86 (2004).

Audiometric examination in March 1997 revealed puretone 
thresholds of 35, 60, 80 and 95 decibels in the right ear at 
1000, 2000, 3000 and 4000 Hertz, respectively, for a four-
frequency average of 68.  The left ear revealed 35, 65, 100 
and 105 decibels at 1000, 2000, 3000 and 4000 Hertz 
respectively, for a four-frequency average of 76.  Speech 
recognition was 76 percent in the right ear and 72 percent in 
the left ear.  Using Table VI, these results show Level IV 
hearing acuity in the right ear and Level VI hearing acuity 
in the left ear.  Under Table VII, a 20 percent rating is 
warranted.  

In June 2002, a VA audiogram was performed on an outpatient 
basis revealing puretone thresholds of 35, 60, 90 and 105 
decibels in the right ear at 1000, 2000, 3000 and 4000 Hertz, 
respectively, for a four-frequency average of 73.  The left 
ear revealed 40, 65, 110 and 105 decibels at 1000, 2000, 3000 
and 4000 Hertz respectively, for a four-frequency average of 
80.  Speech recognition was 80 percent in the right ear and 
68 percent in the left ear.  Using Table VI, these results 
show Level IV hearing acuity in the right ear and Level VI 
hearing acuity in the left ear.  Under Table VII, a 20 
percent rating is likewise warranted.  

Similarly, audiometric examination in August 2002 revealed 
puretone thresholds of 35, 60, 90 and 105 decibels in the 
right ear at 1000, 2000, 3000 and 4000 Hertz, respectively, 
for a four-frequency average of 73.  The left ear revealed 
35, 65, 100 and 105 decibels at 1000, 2000, 3000 and 4000 
Hertz, respectively, for a four-frequency average of 80.  
Speech recognition was 80 percent in the right ear and 68 
percent in the left ear.  Using Table VI, these results show 
Level IV hearing acuity in the right ear and Level VI hearing 
acuity in the left ear.  Under Table VII, a 20 percent rating 
is again warranted.  

The Board notes that the veteran submitted a private 
audiological record from Ear Master dated in November 2001.  
This report is in graph form and does not otherwise conform 
to VAs requirements for evaluating hearing impairment.  See 
38 C.F.R. § 4.85; Kelly v. Brown, 7 Vet. App. 471 (1995).  
Specifically, it is devoid of a controlled speech 
discrimination test (Maryland CNC) and was not performed by a 
state-licensed audiologist.  In fact, a VA audiological 
examiner reviewed this report in August 2002 and noted that 
it had been done by a hearing aid salesman rather than a 
qualified professional and was "way off in findings."  
Accordingly, it is deemed to be of diminished probative 
value.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss and his 
belief that he is entitled to a greater evaluation for this 
disability.  However, it must be emphasized that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometry results are 
obtained.  Therefore, the Board has no discretion in this 
matter and must predicate its determination on the basis of 
the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  



C.  Tinnitus

During the pendency of this appeal, the regulations governing 
the schedular criteria for tinnitus were revised effective 
June 13, 2003.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  
While it does not appear that the veteran was provided notice 
of the revised regulations, these regulations do not contain 
any substantive changes that affect this particular case, but 
merely codify current standard VA practice concerning the 
evaluation of tinnitus.  Therefore, the Board finds that 
there is no predjudice to the veteran in proceeding with a 
merit decision of this issue at this time.  38 C.F.R. § 4.87; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to the June 12, 2003 revision (from June 10, 1999, to 
June 12, 2003), Diagnostic Code 6260 provided that if 
tinnitus is shown to be recurrent, a maximum 10 percent 
evaluation is warranted.  The criteria in effect during this 
period removed an earlier requirement that tinnitus be a 
symptom of either a head injury, a concussion, or of acoustic 
trauma.  38 C.F.R. § 4.87, Diagnostic Code 6260 (in effect 
from June 10, 1999, to June 12, 2003).  

Also, in VAOPGCPREC 2-2003 (May 22, 2003), the VA General 
Counsel held that Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  The General Counsel held that separate ratings 
for tinnitus for each ear may not be assigned under DC 6260 
or any other diagnostic code.  The Board is bound by 
precedent opinions of VA's General Counsel.  38 U.S.C.A. 
§ 7104(c). 

Under the regulations in effect from June 13, 2003, a 
disability of tinnitus, recurrent warrants an evaluation of 
10 percent.  Note (1) of this code provides that a separate 
evaluation for tinnitus may be combined with an evaluation 
under diagnostic codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2) provides that a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear or both ears, or in the 
head.  Note (3) provides that objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) is not evaluated 
under this diagnostic code, but as part of any underlying 
condition causing it.  38 C.F.R. § 4.87 (2004).

In the instant case, the veteran is currently assigned the 
maximum allowable rating of 10 percent for recurrent tinnitus 
under either the old or newly revised version of Code 6260.  
This is based on evidence showing that the veteran has had 
recurrent tinnitus since service, including a March 1997 VA 
examination report in which the examiner stated that the 
veteran had a very severe constant bilateral tinnitus.  

Separate ratings for each ear are not warranted since the 
regulations clearly provide that separate ratings for 
tinnitus for each ear may not be assigned under DC 6260 or 
any other diagnostic code.  38 C.F.R. § 4.87, Diagnostic Code 
6260; VAOPGCPREC 2-2003 (May 22, 2003).

The Board is unable to find any alternative diagnostic code 
under which the evaluation of the veteran's tinnitus might be 
increased.  Diagnostic Code 6260 refers to the possibility 
that an evaluation for tinnitus might be combined with 
separate evaluations not only for impaired hearing (under 
Diagnostic Code 6102 (in effect prior to June 10, 1999)), as 
has been done in this case, but also for chronic suppurative 
otitis media, mastoiditis, and/or cholesteatoma (under 
Diagnostic Code 6200) or peripheral vestibular disorders 
(under Diagnostic Code 6204), except where tinnitus itself 
supports an evaluation under one of those provisions.  See 
38 C.F.R. § 4.87, Diagnostic Codes. 6260, Note (2).  Here, 
however, the veteran has not been diagnosed or granted 
service connection for chronic suppurative otitis media, 
mastoiditis, cholesteatoma, or a peripheral vestibular 
disorder.  Consequently, there is no basis for an additional 
rating. 

In this case, the record shows that the veteran's tinnitus 
has been constant throughout the course of the appeal.  
Therefore, a 10 percent rating is warranted from the 
September 2001 date of claim.  This is the maximum rating for 
this disability under the applicable diagnostic code.  




ORDER

The appeal is denied as to all six issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


